                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

IVAN BOYD,

                       Plaintiff,

       v.                                                      Case No. 18-C-1006

MILWAUKEE COUNTY JAIL EMPLOYEES,
MILWAUKEE COUNTY SHERIFF, NURSE
GONZALEZ, NURSE KEVIN, NURSE ABER,
and ARMOR CORRECTIONAL HEALTH
SERVICES,
               Defendants.


                                             ORDER


       Plaintiff Ivan Boyd, who is representing himself, filed a civil rights complaint under 42 U.S.C.

§1983 and a motion for leave to proceed without prepayment of the filing fee under 28 U.S.C.

§1915. The Prison Litigation Reform Act (PLRA) applies to this case because plaintiff was

incarcerated when he filed his complaint. This case was originally assigned to U.S. Magistrate Judge

William Duffin; however, because not all parties have had the opportunity to consent to magistrate

judge jurisdiction, the case was randomly reassigned to a U.S. District Court judge for screening of

the complaint.

              MOTION TO PROCEED WITHOUT PREPAYMENT OF THE FILING FEE

       The PLRA gives courts discretion to allow prisoners to proceed with their lawsuits without

prepaying the $350 filing fee, as long as they comply with certain requirements. 28 U.S.C. §1915.

One of those requirements is that the prisoner pay an initial partial filing fee. On July 10, 2018,
Judge Duffin ordered plaintiff to pay an initial partial filing fee of $15.95. After Judge Duffin granted

plaintiff’s motion to pay it out of his release account, plaintiff paid the initial partial filing fee on

August 6, 2018. The court will grant plaintiff’s motion to proceed without prepayment of the filing

fee. ECF No. 2. He must pay the remainder of the fee over time in the manner explained at the end

of this decision.

                                  SCREENING OF THE COMPLAINT

        The law requires the court to screen complaints brought by prisoners seeking relief against

a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The

court must dismiss a complaint if the plaintiff raises claims that are legally “frivolous or malicious,”

that fail to state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. §1915A(b).

        To state a claim, a complaint must contain sufficient factual matter, accepted as true, “that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows a court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

        To proceed under 42 U.S.C. § 1983, a plaintiff must allege that: (1) he was deprived of a

right secured by the Constitution or laws of the United States; and (2) the defendant was acting

under color of state law. Buchanan-Moore v. County of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009) (citing Kramer v. Village of North Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also

Gomez v. Toledo, 446 U.S. 635, 640 (1980).             The court gives a pro se plaintiff's allegations,




                                                   2
"however inartfully pleaded," a liberal construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

                               ALLEGATIONS IN THE COMPLAINT

        Plaintiff’s complaint alleges that on October 27, 2017, while confined at the Wisconsin

Secure Detention Facility (WSPF), he suffered a head injury that required him to be taken to the

emergency room. As a result of the injury, he was prescribed amitriptyline and cyclobenzaprine, a

muscle relaxant. Per the doctor’s orders, plaintiff was to receive one dose of amitriptyline at

bedtime and one dose of cyclobenzaprine up to three times a day on an as-needed basis.

        Almost three months later, on January 17, 2018, plaintiff was picked up from WSPF and

taken to the Milwaukee County Jail in order to attend a hearing as a material witness. Plaintiff

alleges that he received both his amitriptyline and cyclobenzaprine his first night at the jail. He

alleges that he also received his proper doses of medication the following day, January 18, 2018.

However, plaintiff alleges that on January 19, 2018 he did not receive his evening dose of

cyclobenzaprine during the medication pass at approximately 9:15 p.m. Plaintiff alleges that he

explained to Nurse Gonzalez—the nurse conducting the medication pass—that he was in pain and

needed both his amitriptyline and cyclobenzaprine and that he had already received it twice at

bedtime and that it should be on the cart. Nurse Gonzalez allegedly told plaintiff that there was no

cyclobenzaprine and that she did not think he was supposed to get it at bedtime but that she would

check. Plaintiff alleges that she left but never came back, resulting in him experiencing throbbing

pain behind his eyes and tossing and turning all night.

        Plaintiff alleges that the next night, January 20, 2018, he again did not receive his bedtime

dose of cyclobenzaprine. He alleges that nurse Gonzalez provided him with his amitriptyline and


                                                 3
when plaintiff explained that his head was pounding and his vision was blurry, she again told him that

she did not think he was supposed to receive cyclobenzaprine at bedtime. Plaintiff alleges that he

“decided to just lay down in hopes that his head pain would subside.” ECF No. 1 at 3. According

to his complaint, he again experienced throbbing pain behind his eyes.

       The next morning, January 21, 2018, at approximately 9:30 a.m., plaintiff allegedly

approached the nurse on duty, Nurse Kevin, and informed him that he needed both his blood

pressure medication and his morning dose of cyclobenzaprine. Plaintiff alleges that Nurse Kevin

gave plaintiff his blood pressure medication but told plaintiff that the information in the computer

indicated that plaintiff was supposed to receive a.m. and p.m. doses of cyclobenzaprine but that there

was none on the medicine cart. According to plaintiff, he “hotly explained” that he had “had enough

of not receiving his medication.” Id. Plaintiff alleges that he told Nurse Kevin that he would speak

with a lieutenant and would be filing grievances. He further alleges that though Nurse Kevin would

not provide him with his last name, he did tell plaintiff he would go and check the med cart and

return with plaintiff’s dose of cyclobenzaprine. Plaintiff alleges that Nurse Kevin did return about

four hours later, but he brought omeprazole, which plaintiff takes for his heartburn, not

cyclobenzaprine.

       Plaintiff alleges that later the same day during the p.m. medication pass, Nurse Gonzalez

again failed to provide plaintiff with his cyclobenzaprine. Plaintiff states he “lacked the energy to

further argue and debate,” so he told Nurse Gonzalez that his only remaining option was to file a

grievance. Id. at 3-4. Plaintiff alleges that the next day, January 22, 2018, during the evening

medication pass, Nurse Aber provided plaintiff with his amitriptyline but did not have his

cyclobenzaprine on her cart and told him she would return with a dose. She never did return. As a


                                                  4
result of not receiving his cyclobenzaprine, plaintiff alleges that suffered from extreme head pain and

tossed and turned throughout the night. Plaintiff also alleges that he received both his a.m. and p.m.

doses of cyclobenzaprine the next day, January 23, 2018. He was returned to WSPF on January 24,

2018.

        In sum, Plaintiff alleges that over a four-day span, while housed in the Milwaukee County

Jail from January 19 through January 22, the jail medical staff failed to give him five of the eight

doses of the muscle relaxant he was supposed to receive over that period of time. Two of the nurses,

Nurse Kevin and Nurse Aber, are alleged to have failed to provide Plaintiff his prescribed

cyclobenzaprine on one occasion each, and Nurse Gonzalez failed on the other three occasions.

Plaintiff seeks declaratory relief, injunctive relief, as well compensatory and punitive damages against

Nurse Gonzalez, Nurse Kevin, and Nurse Aber.

                                      THE COURT ’S ANALYSIS

        To state a claim of deliberate indifference to a serious medical need, a plaintiff must allege

that: (1) he suffered from an objectively serious medical condition; and (2) the defendants were

deliberately indifferent to a risk of serious harm from that condition. Gomez v. Randle, 680 F.3d

859, 865 (7th Cir. 2012). While the Eighth Amendment does not entitle prisoners to “demand

specific care” or “the best care possible,” it does entitle them to “reasonable measures to meet a

substantial risk of serious harm.” Forbes v. Edgar, 112 F.3d 262, 267 (7th Cir. 1997). With this

standard in mind, the court finds, at least for screening purposes, that plaintiff’s allegations are

sufficient to state an Eighth Amendment claim as to Nurse Gonzalez, Nurse Kevin and Nurse Aber.

        It may seem unlikely that the failure to provide Plaintiff the full dosage of muscle relaxant

that had been prescribed for a three-month-old injury over a brief period of time amounts to the cruel


                                                   5
and unusual punishment proscribed by the Eighth Amendment. Cf. Burton v. Downey, 805 F.3d

776, 785 (7th Cir. 2015) (holding that two-day delay in providing pain medication to pretrial

detainee after he was booked into county jail was not enough, standing alone, to show a culpable

mental state on the part of jail staff, as would be required for liability under § 1983 for due process

violation based on deliberate indifference to serious medical needs). Plaintiff nevertheless alleges

that he was in severe pain as a result of not receiving his prescribed medication and that he made the

defendant Nurses aware of his pain and his need for the prescribed medication. Each of the

defendant Nurses is alleged to have promised to look into the matter but then took no action. Given

these allegations, which I am required to accept as true at this stage, I am satisfied the case can

proceed for now as to these three defendants.

        However, the plaintiff may not proceed against defendants Milwaukee County Jail

Employees, Milwaukee County Sheriff, or Armor Correctional Health Services, Inc. Under § 1983,

for a defendant to be liable, he “must be personally responsible for the deprivation of a constitutional

right.” Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) (citations and internal quotations

omitted). That is, for liability to attach, the individual defendant must have caused or participated

in a constitutional violation. Hildebrandt v. Illinois Dept. of Natural Resources, 347 F.3d 1014,

1039 (7th Cir. 2003). While plaintiff names a couple other people in his complaint, he does not list

them in the caption or in the “claims” section of his complaint (where lists only Nurses Gonzalez,

Kevin, and Aber). To the extent that plaintiff believes some or all of these defendants could be liable

because they are supervisors, the personal responsibility requirement is satisfied if the constitutional

deprivation occurs at the supervisor’s direction or with the supervisor’s knowledge and consent.

Id. In other words, the supervisor “must know about the conduct and facilitate it, approve it,


                                                   6
condone it, or turn a blind eye.” Id. (quoting Gentry v. Duckworth, 65 F.3d 555, 561 (7th Cir.

1995)). Plaintiff has made no such allegations in his complaint—indeed, he makes no allegations

against them at all—so the court will dismiss Milwaukee County Jail Employees, Milwaukee County

Sheriff, and Armor Correctional Health Services, Inc.

        Plaintiff also states that he wishes to bring a state law negligence/medical malpractice claim

against Nurse Gonzalez, Nurse Kevin, and Nurse Aber. Federal courts hearing a federal cause of

action may entertain state law claims by exercising supplemental jurisdiction over them, but only

when the state and federal claims are part of one constitutional “case”; that is, they derive from a

“common nucleus of operative fact” and would ordinarily be tried together. United Mine Workers

of America v. Gibbs, 383 U.S. 715, 725 (1966); Bailey v. City of Chicago, 779 F.3d 689 , 696 (7th

Cir. 2015) (quoting Groce v. Eli Lilly & Co., 193 F.3d 496 , 500 (7th Cir. 1999)); 28 U.S.C. § 1367.


        Wisconsin law defines medical negligence as the failure of a medical professional to “exercise

that degree of care and skill which is exercised by the average practitioner in the class to which he

belongs, acting in the same or similar circumstances.” Sawyer v. Midelfort, 227 Wis.2d 124, 149,

595 N.W.2d 423, 435 (1999); Schuster v. Altenberg, 144 Wis.2d 223, 229, 434 N.W.2d 159, 161-

62 (1988). Like all claims for negligence, a claim for medical malpractice includes the following four

elements: (1) a breach of (2) a duty owed (3) that results in (4) harm to the plaintiff. Paul v. Skemp,

2001 WI 42 ¶ 17, 242 Wis.2d 507, 625 N.W.2d 860 (2001); see also Gill v. Reed, 381 F.3d 649,

658-59 (7th Cir. 2004). Thus, to establish a prima facie medical negligence claim, plaintiff must

show that the defendants failed to use the required degree of skill exercised by an average provider,

plaintiff was harmed and there is a causal connection between the provider’s failure and plaintiff’s

harm. Wis. J-I Civil 1023. The court is satisfied that plaintiff’s complaint, which alleges that the

                                                  7
nurses’ failure to provide him prescribed medication resulted in significant pain, is sufficient to state

a medical negligence claim against Nurse Gonzalez, Nurse Kevin, and Nurse Aber and that the claim

arises out of the same set of facts as his constitutional claim such that exercising supplemental

jurisdiction is appropriate.

        THEREFORE, IT IS ORDERED that plaintiff’s motion for leave to proceed without the

prepayment of the filing fee (ECF No. 2) is GRANTED.

        IT IS FURTHER ORDERED that defendants Milwaukee County Jail Employees,

Milwaukee County Sheriff, and Armor Correctional Health Services, Inc. are DISMISSED.

        IT IS FURTHER ORDERED that the United States Marshal shall serve a copy of the

complaint and this order upon the defendants pursuant to Federal Rule of Civil Procedure 4. The

plaintiff is advised that Congress requires the U.S. Marshals Service to charge for making or

attempting such service. 28 U.S.C. § 1921(a). Although Congress requires the court to order

service by the U.S. Marshals Service, it has not made any provision for these fees to be waived either

by the court or by the U.S. Marshals Service. The current fee for waiver-of-service packages is

$8.00 per item mailed. The full fee schedule is provided at 28 C.F.R. §§ 0.114(a)(2), (a)(3). The

U.S. Marshals will give the plaintiff information on how to remit payment. The court is not involved

in collection of the fee.

        IT IS ALSO ORDERED that the defendants shall file a responsive pleading to the

complaint.

        IT IS FURTHER ORDERED that the agency having custody of plaintiff shall collect from

his institution trust account the $334.05 balance of the filing fee by collecting monthly payments

from plaintiff's prison trust account in an amount equal to 20% of the preceding month's income

                                                   8
credited to plaintiff’s trust account and forwarding payments to the Clerk of Court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). The payments shall

be clearly identified by the case name and number assigned to this action. If plaintiff is transferred

to another county, state, or federal institution, the transferring institution shall forward a copy of this

Order along with plaintiff's remaining balance to the receiving institution.

        IT IS FURTHER ORDERED that a copy of this order be sent to the officer in charge of

the agency where plaintiff is confined.

        IT IS FURTHER ORDERED that this case be returned to United States Magistrate Judge

Duffin for further proceedings.

        IT IS FURTHER ORDERED that the parties may not begin discovery until after the court

enters a scheduling order setting deadlines for discovery and dispositive motions.

        IT IS FURTHER ORDERED that, pursuant to the Prisoner E-Filing Program, plaintiff

shall submit all correspondence and case filings to institution staff, who will scan and e-mail

documents to the court.1 If plaintiff is no longer incarcerated at a Prisoner E-Filing institution, he

will be required to submit all correspondence and legal material to:

                                 Office of the Clerk
                                 United States District Court
                                 Eastern District of Wisconsin
                                 362 United States Courthouse
                                 517 E. Wisconsin Avenue
                                 Milwaukee, Wisconsin 53202




       1
          The Prisoner E-Filing Program is mandatory for all inmates of Dodge Correctional
Institution, Green Bay Correctional Institution, Waupun Correctional Institution, Wisconsin
Secure Program Facility, Columbia Correctional Institution, and Oshkosh Correctional
Institution.

                                                    9
        The court further advises plaintiff that failure to make a timely submission may result in the

dismissal of this action for failure to prosecute. In addition, the parties must notify the Clerk of

Court of any change of address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.


        Signed in Green Bay, Wisconsin, this 2nd day of October, 2018.


                                                          s/ William C. Griesbach
                                                          William C. Griesbach, Chief Judge
                                                          United States District Court




                                                     10
